COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: ROGELIO MARQUEZ,                         §               No. 08-20-00246-CV

                        Relator.                  §         AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                           §
                                       CORRECTED
                                         ORDER

       Pending before the Court is a motion to withdraw counsel filed by James Lucas. The

motion is GRANTED. The Court has changed its records to reflect that Relator, Rogelio

Marquez, will be receiving notices directly. If Relator should retain new counsel, new counsel is

instructed to file an entry of appearance with this Court as soon as possible.

       IT IS SO ORDERED this 9th day of July, 2021.

                                                      PER CURIAM
Before Palafox, J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment